Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on July 26, 2021. In virtue of this communication, claims 1-13 are currently presented in the instant application.
Drawings
The drawings submitted on July 26, 2021 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No.: US-20140273915-A1 (herein “Corley”).

Claims 1 and 13
Consider claim 1, Corley teaches A server (see Corley Fig. 2, note 3rd party E-call service 215) for an automatic emergency reporting system of a vehicle, the server being configured to receive emergency information from the vehicle when the vehicle has an emergency, the server comprising: 
a location estimator configured to estimate positional information of the vehicle having a possibility of occurrence of the emergency when the positional information is not acquirable from the vehicle (see Corley Fig. 5, [0069]-[0070], [0076] note using the alternate positioning unit 230 to determine the location of the mobile device 410 in vehicle 405 via the mobile device locator 420); 
a terminal estimator configured to estimate a communication terminal around a location indicated by the estimated positional information (see Corley Fig. 6, [0070] note determining the phone 410 within short range of the vehicle 405); and 
an information acquirer configured to acquire, from the communication terminal estimated to be located around the vehicle having the possibility of the occurrence of the emergency based on the estimated positional information, information held by the communication terminal (see Corley Fig. 6, [0070] note receiving voice data from the phone 410).
Claim(s) 13 is/are rejected for at least the same reason(s) set forth in claim 1.

Claim 2
Consider claim 2, Corley teaches wherein the information acquirer is configured to access the communication terminal estimated to be located around the vehicle having the possibility of the occurrence of the emergency based on the estimated positional information (see Corley Fig. 6, [0070] note receiving voice data from the phone 410).

Claim 3
Consider claim 3, Corley teaches wherein the information acquirer is configured to acquire the information held by the communication terminal from the communication terminal when permitted by the communication terminal (see Corley Fig. 6, [0070] note receiving voice data from the phone 410 during an emergency call).

Claims 7, 8, and 9
Consider claim 7, Corley teaches wherein the information acquirer is configured to, when information on the communication terminal is acquired from the vehicle, estimate the communication terminal as the communication terminal around the location indicated by the positional information (see Corley Fig. 6, [0070] note when the voice is made receiving voice data from the mobile device 410 in short range communication with the vehicle 405 and position information cannot be determined receiving location information for the mobile device 410 via the mobile device locator 420).
Claim(s) 8 and 9 is/are rejected for at least the same reason(s) set forth in claim 7.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corley, and further in view of Patent No.: US-9706351-B1 (herein “Brewer”).

Claims 4, 5, and 6
Consider claim 4, Corley teaches in a case where the positional information becomes not acquirable from the vehicle, the location estimator is configured to estimate the positional information of the vehicle (see Corley [0070] note when position information cannot be determined using the alternate position determining unit).
Corley fails to teach wherein the positional information is periodically acquired from the vehicle.  Brewer teaches the mobile device periodically updating the location information to the emergency call router (see Brewer col. 15 lines 11-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corley to include the recited teaching of Brewer.  Such a modification would improve Corley by to update the emergency call router whenever the mobile device connects to a new network (col. 15 lines 20-34). 
Claim(s) 5 and 6 is/are rejected for at least the same reason(s) set forth in claim 4.

Claims 10, 11, and 12
Consider claim 7, Corley as modified by Brewer teach wherein the information acquirer is configured to, when information on the communication terminal is acquired from the vehicle, estimate the communication terminal as the communication terminal around the location indicated by the positional information (see Corley Fig. 6, [0070] note when the voice is made receiving voice data from the mobile device 410 in short range communication with the vehicle 405 and position information cannot be determined receiving location information for the mobile device 410 via the mobile device locator 420).
Claim(s) 8 and 9 is/are rejected for at least the same reason(s) set forth in claim 7.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647